Siebecker, J.
It is contended that tbe court erred in rejecting tbe evidence offered by tbe plaintiff respecting tbe action of tbe town board on tbe petition for laying a sidewalk •on this highway from tbe limits of tbe city of Medford to a point near tbe westerly end of tbe cut in tbe road as heretofore described. This ruling was not prejudicial to tbe plaintiff. It appears that tbe town did not lay this sidewalk. It also appears that tbe sidewalk did not extend to tbe Grlassow land, but terminated to tbe west of tbe cut and the Grlassow place. This renders tbe evidence as to tbe action of tbe board concerning this petition of slight materiality, if any, on tbe issues raised in tbe case.
“Towns are not required to keep such roads in suitable condition for travel for their whole width, nor are they required to build sidewalks thereon. . . . Tbe town has performed its *158duty if it properly grades and prepares a part of the highway of reasonable width, and keeps the same in a suitable condition for the use of passengers either on foot or in a conveyance.” Hammacher v. New Berlin, 124 Wis. 249, 102 N. W. 489.
The plaintiff’s contention that the part of this road between the Grlassow road fence on the southerly margin thereof and the edge of the embankment of the cut, which was used by some pedestrians in traveling this road, constituted a part of the traveled track of this road, is not sustained in the light of the facts of the case. It is shown that the town provided a reasonably safe and properly graded traveled track through-the cut and that it was reasonably sufficient and suitable for-travelers on foot or by vehicle. It also appears that the actual travel on the road along the path over the embankment,, before the Glassow premises, by foot pedestrians was obviously outside of the traveled track and that this was manifest to travelers using this road. Under such conditions and circumstances the town was not required to place a guard or-railing on the embankment along the cut in the road to protect persons using the side path. It is clear that plaintiff has-no cause of action against the town. The photographs were-properly admitted in evidence. The court committed no-error in awarding the judgment appealed from.
By the Court. — The judgment appealed from is affirmed..